DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
 
Specification
	All specification objections are withdrawn.

Claim Objections
	All claim objections are withdrawn.

Claim Rejections - 35 USC § 112
	All claim rejections under 35 U.S.C. § 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-9, and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Cadwell (US 6,566,126) in view of Chapman (US 2012/0065047).
Regarding claim 1, Cadwell discloses an apparatus for culturing cells (abstract) comprising: a supply reservoir (Fig. 3, element 302); an effluent reservoir (Fig. 3, element 304); a cell culture chamber for hosting cells (Fig. 1, element 118), the cell culture chamber (Fig. 1, element 118) fluidically coupled between (Fig. 1) the supply reservoir (Fig. 3, element 302) and the effluent reservoir (Fig. 3, element 304); and a bypass channel (annotated Fig. 3 below) fluidically coupled (Fig. 3) between the supply reservoir (Fig. 3, element 302) and the effluent reservoir (Fig. 3, element 304), wherein the bypass channel (annotated Fig. 3) is configured to: impede fluid (Fig. 3) from flowing through the bypass channel (annotated Fig. 3) and thereby provide a gravity-driven flow (col. 2, lines 3-10 “action of gravity”) of fluid (col. 2, lines 3-6) from the supply reservoir (Fig. 3, element 302) to the effluent reservoir (Fig. 3, element 304) via the cell culture chamber (Fig. 1, element 118) when the apparatus is in a first position relating to a first tilt angle (Fig. 3).

    PNG
    media_image1.png
    210
    353
    media_image1.png
    Greyscale

Annotation of Fig. 3 from Cadwell


	However, regarding the limitation “when the apparatus is in a second position relating to a second tilt angle, the second tilt angle approximately equal in magnitude and opposite in sign to the first tilt angle”, the intended use of the bypass channel of Cadwell would only be able to either impede flows to both reservoirs or provide flows to both reservoirs via the bypass channel. This is because the bypass channel of Cadwell does not have a ramp-like feature or dam as in the instant invention.
	Cadwell does not disclose that the bypass channel is configured to: provide a gravity-driven flow of fluid from the effluent reservoir to the supply reservoir via the bypass channel when the apparatus is in a second position relating to a second tilt angle, the second tilt angle approximately equal in magnitude and opposite in sign to the first tilt angle. 
	Chapman discloses that the bypass channel (Figs. 15-16, element 140, “spillway”; paragraphs [0237]-[0239]) is configured to: provide a flow of fluid ([0065]) from the effluent reservoir (Figs. 15-16, element 130 “reservoir”; paragraphs [0237]-[0239])  to the supply reservoir (Figs. 15-16, element 150 “catch basin”; paragraphs [0237]-[0239]) via the bypass channel (Figs. 15-16, element 140, “spillway”; paragraphs [0237]-[0239]).

Regarding the limitations “a gravity-driven flow of fluid” and “when the apparatus is in a second position relating to a second tilt angle, the second tilt angle approximately equal in magnitude and opposite in sign to the first tilt angle”, Chapman discloses centrifugation (Chapman, abstract), which would apply a centripetal force similar to that of a gravitational force (Chapman, Figs. 15-16; paragraphs [0237]-[0239]) placed on a tilted apparatus. In addition, regarding both the limitations, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Cadwell in view of Chapman would be fully capable of operating in this manner given the structure of the bypass channel of Chapman.
Regarding claim 2, Cadwell further discloses the supply reservoir (Fig. 3, element 302), the effluent reservoir (Fig. 3, element 304), the cell culture chamber (Fig. 1, element 118) and the bypass channel (annotated Fig. 3, above).
Chapman also discloses a bypass channel (Fig. 1, element 16; paragraph [0051]).
In the analogous art of cell culture movement in a centrifugation vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the bypass channel of Cadwell with the bypass channel of Chapman in order to either alternately impede or provide fluid movement in the bypass channel when subjected to a force in a respectively first or second direction with respect to the tilt orientation the bypass channel.

Assuming, arguendo, that the limitation that the various pieces “are formed by a single piece of material” is not a product-by-process limitation, making the invention integral would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B). A motivation for this integration of parts could be to eliminate the need for adhesives to assemble the parts together.
Regarding claim 4, Cadwell further discloses that the single piece of material is metal, ceramic, plastic (col. 4, lines 17-26 “polysulfone”) or glass.
Regarding claim 5, Cadwell further discloses that in the second position (Fig. 3, in reverse direction of rocking), fluid also flows from the effluent reservoir (Fig. 3, element 304) to the supply reservoir (Fig. 3, element 302) via the cell culture chamber (Fig. 1, element 118).
Regarding the limitation, “in the second position, fluid flows from the effluent reservoir to the supply reservoir via the cell culture chamber” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The flask of Cadwell is fully capable of performing the intended use when the flask is filled with media and tilted to the correct angle. The media would then drain through the cell culture chamber when rocked.
claim 6, Cadwell discloses the bypass channel (annotated Fig. 3 above) is coupled to the supply reservoir (Fig. 3, element 302) at a supply reservoir (Fig. 3, element 302) and bypass channel coupling position (annotated Fig. 3 above).
While Cadwell does not teach that the bypass channel coupling position is “higher than the fluid level when the apparatus is in the first position”, it would have been obvious to one skilled in the art before the effective filing date to modify the height of the bypass passage coupling position at the supply reservoir to be higher than the fluid level in order to prevent fluid from flowing backwards via the bypass channel to return to the effluent reservoir while the cell culture device is in the first position.
Chapman also discloses that the bypass channel (Figs. 15-16, element 140, “spillway”; paragraphs [0237]-[0239]) is coupled to the supply reservoir (Figs. 15-16, element 150 “catch basin”; paragraphs [0237]-[0239]) at a supply reservoir (Figs. 15-16, element 150 “catch basin”; paragraphs [0237]-[0239]) and bypass channel coupling position (Figs. 15-16, element 124; paragraph [0238] “lip”). 
Regarding the limitation “higher than the fluid level”, Chapman also discloses where the fluid level is below the bypass channel coupling position (Fig. 15, below). 
In the analogous art of cell culture movement in a centrifugation vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the bypass channel of Cadwell with the bypass channel of Chapman in order to either alternately impede or provide fluid movement in the bypass channel when subjected to a force in a respectively first or second direction with respect to the tilt orientation the bypass channel.
claim 7, Cadwell further discloses that the bypass channel (annotated Fig. 3 above) is coupled to the effluent reservoir (Fig. 3, element 304) at an effluent reservoir (Fig. 3, element 304) and bypass channel coupling position (annotated Fig. 3 above).
	Regarding the limitation “a coupling position lower than the supply reservoir and bypass channel coupling position”, it would have been obvious to one skilled in the art before the effective filing date to modify the coupling position of the bypass channel and the effluent reservoir to be lower than the coupling position of the bypass channel and the supply reservoir in order to prevent fluid from flowing through the bypass channel while the cell culture device is in the first position, but allows fluid to flow through the bypass channel while the cell culture device is in the second position.
Chapman also discloses that the bypass channel (Figs. 15-16, element 140, “spillway”; paragraphs [0237]-[0239]) is coupled to the effluent reservoir (Figs. 15-16, element 130 “reservoir”; paragraphs [0237]-[0239]) at an effluent reservoir and bypass channel coupling position (annotated Figs. 15-16, below) lower (annotated Figs. 15-16, below) than the supply reservoir and bypass channel coupling position (Figs. 15-16, element 124; paragraph [0238] “lip”).
In the analogous art of cell culture movement in a centrifugation vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the bypass channel of Cadwell with the bypass channel of Chapman in order to either alternately impede or provide fluid movement in the bypass channel when subjected to a force in a respectively first or second direction with respect to the tilt orientation the bypass channel.


    PNG
    media_image2.png
    565
    984
    media_image2.png
    Greyscale

Annotated Figs. 15-16 of Chapman

Regarding claim 8, Cadwell further discloses a recirculation barrier (Fig. 3, element 136) to define a height of the supply reservoir (Fig. 3, element 302) and bypass channel coupling position (annotated Fig. 3 above).
Regarding claim 9, Cadwell further discloses that the cell culture chamber (Fig. 1, element 118) is coupled to the supply reservoir (Fig. 3, element 302) and the effluent reservoir (Fig. 3, element 304) at positions beneath the supply reservoir (Fig. 3, element 302) and bypass channel coupling position (annotated Fig. 3 above) and effluent reservoir (Fig. 3, element 304) and bypass channel coupling position (annotated Fig. 3 above).
	Regarding claim 11, Cadwell further discloses that the cell culture chamber (Fig. 1, element 118) comprises at least two channels (Fig. 1, element 112).
claim 12, Cadwell further discloses that the at least two channels (Fig. 1, element 112) are parallel to each other (Fig. 1, element 112).
	Regarding claim 13, Cadwell further discloses that the at least two channels (Fig. 1, element 112) are connected via a porous membrane (col. 3, lines 64-67, and col. 4, lines 1-18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cadwell (US 6,566,126) in view of Chapman (US 2012/0065047), as applied to claim 1 above, further in view of Takayama (WO 03/008102).
Regarding claim 10, Cadwell discloses the cell culture chamber (Fig. 1, element 118), the supply reservoir (Fig. 3, element 302), and the effluent reservoir (Fig. 3, element 304). 
Cadwell does not disclose that the cell culture chamber is positioned below the supply reservoir and below the effluent reservoir.
Takayama discloses that the cell culture chamber is positioned below the supply reservoir and below the effluent reservoir (Fig. 1).
In the analogous art of microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture device of Cadwell with the positioning of the cell culture chamber below the supply reservoir and below the effluent reservoir as in Takayama in order to employ a gravity-driven pump that provides a consistent flow rate (Takayama, pg. 2, lines 10-16).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cadwell (US 6,566,126) in view of Chapman (US 2012/0065047), as applied to claim 1 above, further in view of Wilson (WO 2008/073313). 
claim 14, Cadwell discloses the cell culture chamber (Fig. 1, element 118).
Cadwell does not disclose that the cell culture chamber comprises at least two chambers.
Wilson discloses that the cell culture chamber comprises at least two chambers (Fig. 1A).
In the analogous art of cell culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture chamber of Cadwell with the at least two chambers of Wilson in order to improve cell culture gas exchange and reduce potential for non-uniform culture conditions (Wilson, page 5, lines 13-18).
Regarding claim 15, Cadwell does not disclose that the at least two chambers are in series with each other.
Wilson discloses that the at least two chambers are in series with each other (page 6, line 31-32).
In the analogous art of cell culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify the cell culture chamber of Cadwell with the at least two chambers in series of Wilson in order to duplicate cell culture conditions where one cell culture releases factors that impacts the growth of a second cell culture, where both cell cultures can be in separate cell culture chambers.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadwell (US 6,566,126) in view of Chapman (US 2012/0065047).
Regarding claim 17, Cadwell discloses a system for culturing cells comprising: a cell culture apparatus (abstract), each of the cell culture apparatus (abstract) including: a supply reservoir (Fig. 3, element 302); an effluent reservoir (Fig. 3, element 304); a cell culture chamber for hosting cells (Fig. 1, element 118), the cell culture chamber (Fig. 1, element 118) fluidically 
Regarding the limitations “impede fluid from flowing through the bypass channel” and “provide a gravity-driven flow of fluid from the effluent reservoir to the supply reservoir via the bypass channel”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The flask of Cadwell is fully capable of performing the intended use when the flask is filled with a high level of media and tilted to a slight angle in one direction, and a large angle in the other direction. The high level of media would then overflow a recirculation barrier (Cadwell, Fig. 3, element 136) when rocked.
	However, regarding the limitation “when the apparatus is in a second position relating to a second tilt angle, the second tilt angle approximately equal in magnitude and opposite in sign to the first tilt angle”, the intended use of the bypass channel of Cadwell would only be able to either impede flows to both reservoirs or provide flows to both reservoirs via the bypass channel. This is because the bypass channel of Cadwell does not have a ramp-like feature or dam as in the instant invention.

	Chapman discloses that the bypass channel (Figs. 15-16, element 140, “spillway”; paragraphs [0237]-[0239]) is configured to: provide a flow of fluid ([0065]) from the effluent reservoir (Figs. 15-16, element 130 “reservoir”; paragraphs [0237]-[0239])  to the supply reservoir (Figs. 15-16, element 150 “catch basin”; paragraphs [0237]-[0239]) via the bypass channel (Figs. 15-16, element 140, “spillway”; paragraphs [0237]-[0239]).
	In the analogous art of cell culture movement in a centrifugation vessel, it would have been obvious to one skilled in the art before the effective filing date to modify the bypass channel of Cadwell with the bypass channel of Chapman in order to either alternately impede or provide fluid movement in the bypass channel when subjected to a force in a respectively first or second direction with respect to the tilt orientation the bypass channel.
Regarding the limitations “a gravity-driven flow of fluid” and “when the apparatus is in a second position relating to a second tilt angle, the second tilt angle approximately equal in magnitude and opposite in sign to the first tilt angle”, Chapman discloses centrifugation (Chapman, abstract), which would apply a centripetal force similar to that of a gravitational force (Chapman, Figs. 15-16; paragraphs [0237]-[0239]) placed on a tilted apparatus. In addition, regarding both the limitations, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Cadwell in view of Chapman would be fully capable of operating in this manner given the structure of the bypass channel of Chapman.

Regarding claim 20, Cadwell does not disclose that the set of cell culture apparatus is formed by a single piece of material. However, making the invention integral (“formed by a single piece of material”) would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B). A motivation for this integration of parts could be to eliminate the need for adhesives to assemble the parts together.
Additionally, the limitation that the various pieces “are formed by a single piece of material” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cadwell (US 6,566,126) in view of Chapman (US 2012/0065047), as applied to claim 17 above, further in view of Wilson (WO 2008/073313).
Regarding claim 18, Cadwell discloses the set of cell culture apparatus (abstract). Cadwell does not teach that the set of cell culture apparatus are spatially segregated from each other. However, Wilson discloses that the set of cell culture apparatus are spatially segregated from each other (Fig. 18A-18E).

	In addition, regarding the limitation “spatially segregated from each other”, absent unexpected results, making the change in shape so that the cell culture chambers are segregated would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
Regarding claim 19, Cadwell discloses the set of cell culture apparatus (abstract) and Wilson discloses that the set of cell culture apparatus are interleaved with each other (Fig. 12).
In addition, regarding the limitation “interleaved with each other”, absent unexpected results, making the change in shape so that the cell culture chambers are interleaved with each other would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2017/0226462) – This invention is a bioreactor for three-dimensional tissue perfusion culture that includes a bypass channel (Fig. 1, element 16; paragraph [0051]) fluidically coupled between the supply reservoir (Fig. 3, element 7; paragraph [0042]) and 
Sung (KR 101803325) – This invention is a one-way flow microfluidic chip that operates based on tilting the chip according to the flow generated by gravity.

Response to Arguments
Applicant’s arguments filed on December 17, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

The new reference Chapman (US 2012/0065047) discloses a ramp-like feature or dam. This would create a bypass channel similar to that of the instant invention, and renders arguments about symmetric tilting moot. Potential arguments about asymmetric tilting are also moot as Cadwell’s invention could also be used in this fashion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799     

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799